DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on June 30, 2021.  Claims 2, 13-18, and 20 are canceled.  Claims 25 and 26 are new.  Claims 1, 3-12, 19, and 21-26 are pending and will be considered for examination.  












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1, 3-11, 25, and 26 are directed to a system, which is a machine.  Claims 12, 19, and 21-24 are directed to a method, which is a process.  Therefore, claims 1, 3-12, 19, and 21-26 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 12, and 19 recite the limitations of performing gifts purchase transactions, the gifts purchasable from a merchant by a sender for a plurality of recipients, comprising: receiving, from the sender, a distributed dataset 
Claims 1, 12, and 19 recite the abstract idea of a gift sender identifying gift recipients and associating the gift recipients with a price range for a gift to be selected by the recipients.  Once the gift recipients have selected their gifts, the gifts are added to a cart of the sender.  The gift sender then selects and pays for the gifts collectively in the one transaction.  This is an abstract idea because it covers certain methods of organizing human activity (i.e. managing relationships or social interaction between people; commercial interactions).  A gift sender identifying gift recipients to receive a gift that the recipients themselves select 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 3-12, 25, and 26 recite the additional elements of an electronic system, a server, an electronic device, adding gifts to a cart, and an interface.  These elements are recited at a high level of generality for performing generic computer functions of processing and displaying data associated with the abstract idea.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 19 and 21-24 recite the additional elements of a server, an electronic device, adding gifts to a cart, and an interface.  These elements are recited at a high level of generality for performing generic computer functions of processing and displaying data associated with the abstract idea.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not 

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1, 3-12, 25, and 26 recite the additional elements of an electronic system, a server, an electronic device, and an interface.  These elements are recited at a high level of generality for performing generic computer functions of processing and displaying data associated with the abstract idea.  These limitations are no more than mere instructions to apply the exception using generic computer components.  A cart is routine and conventional (e.g. see US 2002/0156700 A1 paragraph [0007]; US 2004/0010452 A1 paragraph [0041]; US 2010/0131343 A1 paragraph [0004]; and US 2014/0351082 A1 paragraph [0003]).
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic and/or routine and conventional computer components.  As such, there is no inventive concept 
Claims 19 and 21-24 recite the additional elements of a server, an electronic device, and an interface.  These elements are recited at a high level of generality for performing generic computer functions of processing and displaying data associated with the abstract idea.  These limitations are no more than mere instructions to apply the exception using generic computer components.  A cart is routine and conventional (e.g. see US 2002/0156700 A1 paragraph [0007]; US 2004/0010452 A1 paragraph [0041]; US 2010/0131343 A1 paragraph [0004]; and US 2014/0351082 A1 paragraph [0003]).
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic and/or routine and conventional computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.


	
Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive. 
The Applicant argues that the claims are integrated into a practical application because the claims: 1) allow a gift giver to pay for multiple gifts in a single transaction, and 2) use a price bracket that enables a gift giver to give gifts that the recipients actually want (see Remarks, page 9).  The examiner respectfully disagrees.  These limitations are abstract ideas because paying for multiple gifts in a single transaction is a commercial / sales activity, and giving gifts that gift recipients actually want is a social activity / managing personal relationships.
The Applicant also argues that the claims recite significantly more than the abstract idea itself because the claims recite the ability to provide different gifts to a plurality of recipients in a single cart, and the sender can subsequently choose a subset of those gifts to send to the plurality of recipients that is paid for in a single transaction.  The examiner respectfully disagrees.  These limitations are abstract ideas for the same reasons identified above.
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 103 is withdrawn. 


Allowable Subject Matter
Claims 1, 3-12, 19, and 21-26 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
	Claims 1, 12, and 19 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

	“receiving a selection of a chosen number of the selected gifts that were selected by the plurality of recipients in the cart for payment thereof in one transaction, wherein the chosen number of the selected gifts that were selected by the plurality of recipients in the cart are collectively payable by the payment instrument in the one transaction.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2014/0372251 A1 (“Rodell”): Rodell teaches an electronic system for performing gifts purchase transaction, the system comprising a merchant server (paragraph [0007], lines 2-3), the merchant server configured to for performing steps comprising: receiving, from an electronic device of the sender, a distributed dataset comprising details of the plurality of recipients identified by the sender to receive the gifts and price brackets for the gifts determined by the sender, each recipient associated with a price bracket (Rodell: [0014] – “The website allows a gift giver to send a gift to a recipient merely by inputting (a) a price level for the gift, and (b) contact information (preferably including a name and email address) for the recipient”) of a corresponding price range (Rodell [0022], lines 6-14 teaches price levels); generating a number of gift selection addresses based on the distributed dataset, each gift selection address associated with a recipient and linking to a merchant interface accessible by an electronic device of the recipient (Rodell: [0019] - “software associated with the website creates 107 a modified website (and associated URL) upon which are displayed all of the gifts from the gift gallery that meet the criteria input by the gift giver.”); communicating the gift selection addresses to the plurality of recipients (Rodell: [0019] – “sends 113 the message to the recipient.”); and receiving, from the electronic devices of the recipients and via the merchant interface, selections of gifts selected by the plurality of recipients from merchandise of the merchant according to the respective price brackets (Rodell: [0020] – “Upon accessing the modified website, the recipient may choose the gift recommended by the gift giver (if a recommendation was made), or may choose any other gift from the collection specified by the gift giver.”), wherein the gifts selected by the plurality of recipients are payable to the merchant by a payment instrument of the sender (Rodell: [0027] – “After payment information has been received from the gift giver as described above, a confirmation screen 225 is displayed confirming that the gift is in the process of being sent to the recipient”).  Rodell does not teach or suggest the limitations identified above.
(ii) “GIFTS AND GIFTING IN ONLINE COMMUNITIES” by Tonya Williams Bradford et al. (“Bradford”): Bradford generally discusses gift giving in online 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/          Primary Examiner, Art Unit 3625